                Case 5:21-cv-00150-FLA-SP Document 4 Filed 01/27/21 Page 1 of 2 Page ID #:336



                    1   ANNE MARIE MURPHY (SBN 202540)
                        amurphy@cpmlegal.com
                    2   COTCHETT, PITRE & McCARTHY LLP
                    3   840 Malcolm Road
                        Burlingame, CA 94010
                    4   Telephone: (650) 697-6000
                        Facsimile: (650) 697-0577
                    5
                        GARY A. PRAGLIN (SBN 101256)
                    6   gpraglin@cpmlegal.com
                    7   KELLY W. WEIL (SBN 291398)
                        kweil@cpmlegal.com
                    8   CARLOS URZUA (SBN 303176)
                        curzua@cpmlegal.com
                    9   KALI V. FOURNIER (SBN 320579)
                        kfournier@cpmlegal.com
               10       COTCHETT, PITRE & McCARTHY LLP
               11       2716 Ocean Park Boulevard, Suite 3088
                        Santa Monica, CA 90405
               12       Telephone: (310) 392-2008
                        Facsimile: (310) 392-0111
               13
                        Attorneys for Plaintiff
               14

               15                                    UNITED STATES DISTRICT COURT

               16                       CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION

               17        CYNTHIA CARRILLO, individually and CASE NO.: 5:21-cv-00150
                         as heir of DAVID CARRILLO, deceased,
               18

               19                       Plaintiff,                NOTICE OF APPEARANCE OF
                                                                  KALI V. FOURNIER ON BEHALF OF
               20                v.                               PLAINTIFF
               21        VILLA MESA CARE CENTER,
                         a/k/a San Antonio Post Acute Facility;
               22

               23        and,

               24        DOES 1-50.
               25                Defendants.
               26

               27

               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP           NOTICE OF APPEARANCE OF KALI V. FOURNIER ON BEHALF OF
                         PLAINTIFF
                Case 5:21-cv-00150-FLA-SP Document 4 Filed 01/27/21 Page 2 of 2 Page ID #:337



                    1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                    2         PLEASE TAKE NOTICE that the undersigned counsel, a member of this Court in good

                    3   standing, hereby appears as counsel for Plaintiff. Counsel requests that a copy of all pleadings,

                    4   notices, filings, discovery, correspondence, and other papers relating to this action be served upon the

                    5   undersigned counsel at the address below:

                    6
                                                                KALI V. FOURNIER
                    7                                      Cotchett, Pitre & McCarthy, LLP
                                                          2716 Ocean Park Blvd., Suite 3088
                    8                                         Santa Monica, CA 90405
                                                             Telephone: (310) 392-2008
                    9                                         Facsimile: (310) 392-0111
                                                              kfournier@cpmlegal.com
               10

               11       Dated: January 27, 2021               COTCHETT, PITRE & McCARTHY, LLP
               12                                             By:     /s/ Kali V. Fournier
                                                                      KALI V. FOURNIER
               13
                                                                      Attorneys for Plaintiffs
               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
       ♼
 LAW OFFICES
COTCHETT, PITRE &
 MCCARTHY, LLP
                         NOTICE OF APPEARANCE OF KALI V. FOURNIER ON BEHALF OF                                                 1
                         PLAINTIFFS
